Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is in response of the application filed on January 7, 2020. Claims 1-11, 14-15 are cancelled. Claims 18-29 are added. Claims 12-13 and 17-29 are pending. Claims 12-13 and 17-29 represent SYSTEMS, METHODS AND COMPUTER PROGRAM PRODUCTS FOR PROVIDING ENHANCED CHAT SERVICES.
Claim Objections
2.	Claim 26 is objected to because of the following informalities:  It is a duplicate claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 12-13 and 17-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allen et al. U.S. 20180351903.

Allen teaches the invention as claimed including ephemeral group chat (see abstract).

As to claim 12, Allen teaches a method for communicating via chat, the method comprising: 
transmitting a first chat message from a first user device to a second user device, the first chat message including an embedded executable command (paragraph 39, Allen discloses the server system then sends the  message to the appropriate client devices. The devices then maintain the messages and delete the messages for all users after each user has viewed the chat); 
upon interaction with the embedded executable command at the second user device, generating and transmitting an automated second chat message from the second user device to the first user device (paragraph 39, Allen discloses a client device (i.e. second user) displaying the message may send a message to the server system indicating that the message was viewed).  

As to claim 13, Allen teaches the method of claim 12 wherein the embedded executable command includes an interactive emoji (paragraph 120).  

As to claim 16, Allen teaches a computer program product, the computer program product including a storage medium readable by a processing circuit and storing instructions for execution by the processing circuit for facilitating operations of claim 12 (paragraph 39; paragraph 108).  

As to claim 17, Allen taches the system comprising: memory comprising computer-executable instructions; and a processor executing the computer-executable instructions, the computer-executable instructions, when executed by the processor, cause the processor to perform operations of claim 12 (paragraph 39; paragraph 108).   

As to claim 18, Allen teaches the method of claim 12 wherein the first chat message is a direct chat message from the first user device to the second user device (paragraph 21).  

As to claim 19, Allen teaches the method of claim 12 wherein the first chat message is a chat group message providing bidirectional messaging from each member of the chat group to each other member of the chat group (paragraph 16).  

As to claim 20, Allen teaches the method of claim 12 wherein the first chat message is a broadcast message providing unidirectional messaging from a broadcast group owner to each other member of the broadcast chat group (paragraph 17).  

As to claim 21, Allen teaches the method of claim 12 wherein the embedded executable command includes a confirmation command (paragraph 65).  

As to claim 22, Allen teaches the method of claim 21 wherein the automated second chat message from the second user device to the first user device includes confirmation of an appointment (paragraph 65).  

As to claim 23, Allen teaches the method of claim 12 wherein the embedded executable command includes a yes or no reply, the automated second chat message from the second user device to the first user device includes the yes or no reply (paragraph 73).  

As to claim 24, Allen teaches the method of claim 13 wherein interaction with the interactive emoji at the second user device initiates the generating and transmitting the automated second chat message from the second user device to the first user device (paragraph 120).  

As to claim 25, Allen teaches the method of claim 24 wherein different types of interaction with the interactive emoji create different types of automated second chat messages (paragraph 42).  

As to claim 26, Allen teaches the method of claim 24 wherein the different types of interaction with the interactive emoji include one or more of tap, long tap, sweep left and sweep right (paragraph 92).  

As to claim 26, Allen teaches the method of claim 24 wherein the automated second chat message from the second user device to the first user device includes a second interactive emoji (paragraph 94).  

As to claim 27, Allen teaches the method of claim 26 further comprising adding a sound clip to the second interactive emoji of the automated second chat message (paragraph 42).  

As to claim 28, Allen teaches the method of claim 26 further comprising upon interaction with the second interactive emoji in the automated second chat message at the first use device, generating and transmitting an automated third chat message from the first user device to the second user device (paragraph 39).  

As to claim 29, Allen teaches the method of claim 28 wherein the automated third chat message includes a third interactive emoji (paragraph 120).   
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EL HADJI SALL whose telephone number is (571)272-4010.  The examiner can normally be reached on Monday-Friday 8:00-8:30 (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 5712724001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EL HADJI M SALL/           Primary Examiner, Art Unit 2457